


110 HR 1481 IH: Military Access to Housing Act of

U.S. House of Representatives
2007-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1481
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2007
			Mr. Moran of Kansas
			 (for himself, Mr. Jones of North
			 Carolina, and Mr. Paul)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  amounts received as a military basic housing allowance from consideration as
		  income for purposes of the low-income housing credit and qualified residential
		  rental projects.
	
	
		1.Short titleThis Act may be cited as the
			 Military Access to Housing Act of
			 2007.
		2.Exclusion of
			 certain amounts from income for purposes of eligibility for certain housing
			 provisions
			(a)In
			 generalThe last sentence of
			 142(d)(2)(B) of the Internal Revenue Code of 1986 (relating to income of
			 individuals; area median gross income) is amended to read as follows:
			 For purposes of determining income under this subparagraph, subsections
			 (g) and (h) of section 7872 shall not apply and any payments to a member of the
			 Armed Forces under section 403 of title 37, United States Code, as a basic pay
			 allowance for housing, shall be disregarded..
			(b)Effective
			 dateThe amendment made by this section shall take effect with
			 respect to determinations made after the date of the enactment of this
			 Act.
			
